981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arlene SHARPE, widow of McLynn Sharpe, Petitioner,v.WESTMORELAND COAL COMPANY, Incorporated;  Director, Officeof Workers' Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 92-1051.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 14, 1992Decided:  December 17, 1992

On Petition for Review of an Order of the Benefits Review Board.
Arlene Sharpe, Petitioner Pro Se.
Ann Brannon Rembrandt, JACKSON & KELLY; Michael John Denney, Christian P.  Barber, UNITED STATES DEPARTMENT OF LABOR, for Respondents.
Ben.Rev.Bd.
AFFIRMED.
Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Arlene Sharpe seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung disability benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp. 1992).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.*  Sharpe v. Westmoreland Coal Co., Nos. 88-2799-BLA, 89-6055-BLA (BRB Oct. 25, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the record in this case, which concerns a claim for disability benefits rather than for survivors benefits, does not include an autopsy protocol.  Our decision would not preclude the award of benefits to Mrs. Sharpe should she file a claim for survivor's benefits if autopsy evidence indicates that coal workers' pneumoconiosis substantially contributed to Mr. Sharpe's death.  See Shuff v. Cedar Coal Co.,-F.2d-, No. 91-2572 (4th Cir.  June 18, 1992)